Order filed September 14, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00584-CV
                                    ____________

                  IN THE INTEREST OF M.L.R.S., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70099

                                     ORDER

      On August 26, 2021, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with
Texas Rule of Appellate Procedure 9.9, and the court’s clerk notified appellant and
returned the brief to her accordingly, because it repeatedly included a minor’s
unredacted name in the brief. See Tex. R. App. P. 9.9(a)(3), (b); see also Tex. R.
App. P. 9.9(b)(1)(A). Despite this, appellant refiled her brief on August 30, 2021
largely with the same issues that led to her first brief being returned.

      Accordingly, we order appellant’s brief filed August 30, 2021 STRICKEN.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P. 38.1.
That brief must also include aliases of family members of that minor, such as their
initialed names. See Tex. R. App. P. 9.8(b)(1)(B).

      If appellant files another brief that does not comply with the Texas Rules of
Appellate Procedure, the court may strike the brief, prohibit appellant from filing
another, and proceed as if appellant had failed to file a brief. See Tex. R. App. P.
38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant
has failed to file a brief, we may dismiss the appeal for want of prosecution. If
appellant fails to timely file a brief in accordance with the Texas Rules of
Appellate Procedure, the appeal will be dismissed for want of prosecution. See
Tex. R. App. P. 38.8(a)(1).




                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2